DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 3, 4 and 11 have been amended.  Claims 18-21 have been added.  Claims 1-21 are pending and examined on the merits.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 states that within the conjugate of claim 10, at least one “D” is selected from the group consisting of calicheamicins, auristatins, maytansinoids, dolastatins, CC-1065 compounds, doxorubicins, taxanes, pyrrolobenzodiazepine dimer, siRNA and a combination thereof or a pharmaceutically acceptable salt or derivatives thereof.  Claim 10 requires that the cytotoxic agent is the moiety inside the bracket of Formula (I’) and T is a cell-binding agent.  It is unclear how the species recited in claim 11 fall within the scope of the conjugate of claim 10, because the conjugate of claim 10 requires that the cytotoxic agent is the moiety inside the bracket of Formula I’.  The moiety inside the bracket is taught by the specification and prior art to be tubulysin analogues.  All of calicheamicins, auristatins, maytansinoids, dolastatins, CC-1065 compounds, doxorubicins, taxanes, pyrrolobenzodiazepine dimer, and  siRNA have structures which do not conform to the structural moiety within the bracket of formula I’.  Thus, claim 11 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A) claim 1 is vague and indefinite in the multiple recitations which define R14.  For example, the first recitation (page 3 of the claims) of R14 and  R15 are independently selected from 
C1-C8 alkyl, heteroalkyl; 
C2-C8 alkenyl, alkynyl, heterocyclic; or 
C3-C8 aryl, carbocyclic, cycloalkyl, heterocycloalkyl, heteroaraalkyl, heteroalkylcycloalkyl, alkylcarbonyl;

the second recitation (page 3 of the claims) of R14 and  R15 are independently selected from 
C1-C8 alkyl, heteroalkyl; 
C2-C8 alkenyl, alkynyl, heterocyclic; or 
C3-C8 aryl, carbocyclic, cycloalkyl, alkylcycloalkyl, heterocycloalkyl, , heteroaraalkyl, heteroalkylcycloalkyl, alkylcarbonyl;


	H;
C1-C8 alkyl, heteroalkyl; 
C2-C8 alkenyl, alkynyl, heterocyclic; or 
C3-C8 aryl, carbocyclic, cycloalkyl, alkylcycloalkyl, heterocycloalkyl, , heteroaraalkyl, heteroalkylcycloalkyl, alkylcarbonyl;

the recitation (page 3 of the claims) of R14 is 
C1-C8 alkyl, heteroalkyl; 
C2-C8 alkenyl, alkynyl, heterocyclic; or 
C3-C8 aryl, carbocyclic, cycloalkyl, alkylcycloalkyl, heterocycloalkyl, , heteroaraalkyl, heteroalkylcycloalkyl, alkylcarbonyl.
It is unclear if “H” recited on page 4, and C3-C8 alkylcycloalkyl omitted from the first recitation of “R14 and  R15 are independently selected” is actually part of the limitation of R14. 
(B) Claims 18 and 19 are vague and indefinite in the recitation of R12 is H when R10 is not H, or R12 is H when R13 is one of four structural moieties n claim 18 and one or two structural moieties in claim 19.  It is unclear if R12 can be H when R13 or R11 is one of the listed structural moieties, but R10 is H.  
(C) Claim 1 is vague and indefinite in the recitation of “or C4-C12 glycoside, or a pharmaceutical salt”.  It is unclear if the pharmaceutical salt is referring only to the C40C12 glycoside, R16 or R17 or the entirety of the conjugate of formula I.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 21 is drawn to a method for treatment of a cancer, an autoimmune disease, or an infectious disease comprising administering to a patient in need thereof a pharmaceutical composition comprising a therapeutically effective amount of the conjugate of claim 1 and a concurrent synergistic amount of a therapeutic agent selected from chemotherapeutic agents, radiation therapy, immunotherapeutic agents, auto-immune disorder agents and anti-infectious agents.  The specification has failed to teach how to identify the type and amount of the agent which when administered concurrently with the composition of claim 1, induces a synergistic therapeutic effect.  Pinto et al (Cancer Chemotherapy and Pharmacology, 2011, Vol. 67, pp. 275-284, reference of the IDS filed 5/9/2019) teach that it is essential to evaluate combination chemotherapy by a preclinical evaluation (first sentence of abstract).  Pinto et al teach that simultaneous and sequential combinations can result in an antagonistic interaction, synergism, or additivity against a tumor cell line and that variable such as dosage, exposure time, drug ratio and type of treatment must be evaluated (page 275, first column, paragraph labeled “Methods”).  Thus, it appears that combinations must be determined empirically to avoid additive or antagonistic effects.  The specification provides no teachings as to combinations which are synergistic, or combinations which are antagonistic or additive with the claimed conjugates.  One of skill in the art would be subject to undue experimentation without reasonable expectation of success in order to provide concurrent synergistic combinations of chemotherapy agents, .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 12, 14, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasse et al (WO2009/012958) in view of Doronina et al (Bioconjugate Chemistry, 2008, Vol. 19, pp. 1960-1963) and Goldmacher and Kovtun et al (Therapeutic Delivery 2011, Vol. 2, pp. 397-416).
Sasse et al teach analog 10 of tubulysin D (page 13) which meets the limitations of claims 1 and 2 in that 
Y=N, 
R1 is C1-C8 alkyl (methyl), 
R2 and R3 form a heterocyclic ring system, 
R4 =H, 

R7 = R14 which is C1-C8 alkyl (Me); 
R8 is C1-C4 alkyl (Me), 
R9 is -OC(=O)R14 and R14 is C1-C8 alkyl (methyl), 
R10 is H, 
R11 is -R14C(=O)R17,  wherein R14 is C1-C8 heteroalkyl (CH2O) and R17 is C1-C8 alkyl (propyl),
R12 is R14 which is H, and
R13 is Aryl.
Sasse et al teach that tubulysin D is a complex tetrapeptide that can be divided into  four regions, Mep, Ile, Tuv and Tup (page 1, bottom paragraph and formula I).  Sasse et al teach that a wide range of modification are tolerated at the C-terminus of tubulysin, “Tup”  allowing for the targeting of the compound to specific tissues using antibodies (page 2, second paragraph under the heading of “Summary of the Invention”).  
Sasse et al teach a preferred embodiment wherein  the tubulysin analogue is modified to include a therapeutic moiety (page 25 under the heading of “Therapeutic and Diagnostic Moieties”), and that methods of conjugating therapeutic agents to various other species are well known in the art ((page 25, third paragraph under the heading of “Therapeutic and Diagnostic Moieties”).  Sasse et al teach that useful  reactive functional groups pendent from a tubulysin analogue nucleus or modifying group include (a) carboxyl groups and various derivative thereof including active esters, acid halides and acyl imidazoles (page 27, bottom paragraph).  Sasse et al teach pharmaceutical formulations of an inventive compound, or pharmaceutical salt thereof together with one or more pharmaceutical carriers and optionally one or more other therapeutic  ingredients (page 29, under the heading “Pharmaceutical Formulations”) which meets the limitations of claim 12. Sasse e al teach that a variety of linkers may be used in the process of generating bioconjugates for the purpose of specific delivery of therapeutic agents  and that suitable linkers include heterobifunctional cross-linking reagents that may be cleavable (page 25, lines 1-5).  Sasse et al teach that antibodies and antibody fragments that bind to specific receptors  on cells can be used as targeting agents (page 2, lines 6-8 of the second paragraph). 
Sasse et al teach that the activity of all the analogues can be attributed to action on the tubulin-microtubule system (page 15, lines 7-9).


Doronina et al teach the linkage of the tetrapeptide, auristatin to a heterobifunctional linker allowing for attachment of an antibody, by attaching the linker to the C-terminus of the auristatin (Figure 1, “C-Terminus linked auristatins”).  Doronina et al teach that the linker at the C-terminus comprised two amino acids and V is a spacer unit comprising NH, wherein Ww is not present.  Doronina et al teach the attachment of the anti-CD70 antibody, 1F6, to the auristatin-linker unit to obtain ADCs.  (Table 1 title).  Doronina et al teach the ADCs comprising various dipeptides within the linker and the resulting IC50 values on various CD70 positive cell lines (page 1961, second column, lines 4-5 and Table 1).  Doronina et al teach that the linkers were designed to release auristatin after enzymatic hydrolysis (page 1962, lines 4-7 under the heading “Conclusions”). Doronina et al teach the admisntration of the resulting ADCs to mice carrying transplanted CD70 positive renal cell carcinoma tumor xenografts and transplanted CD70 positive subcutaneous glioblastoma tumors.  Doronina et al teach all C-terminal dipeptide ADCs were effective on the tumors growing in vivo with the exception of the Ala-(D)Asp dipeptide containing ADC which was also inactive on cancer cell lines (page 1962, first column, lines 4-6 and 14-17; second column, first full paragraph), which meets the limitation of claim 20.
Goldmacher and Kovtun teach that auristatin are anti-microtubule agents (page 403, second column, lines 1-4 of the second paragraph).
It would have been prima facie obvious at the time of the effective filing date to make the tubulysin -linker moiety by attaching the dipeptide linkers of Doronina to the C-terminus of the tubulysin analogue 10.  One of skill in the art would have been motivated to do so by the teachings of Sasse et al regarding the wide range of modification which are tolerated at the C-terminus of tubulysin, “Tup”  allowing for the targeting of the compound to specific tissues using antibodies.  One of skill in the art would have reasonable expectation of success in making the tubulysin ADC using the linkers of Doronina attached to the C terminal COOH group and using the resulting tubulysin linker moiety to attach to a therapeutic antibody such as the anti-CD0 antibody used by Doronina because both tubulysin and auristatin exert their toxicity through the microtubule system as taught by Sasse et al and Goldmacher and Kovtun.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10,399,941. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘941 patent .

Claims 1, 7-12, 14-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10,501,412. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘412 patent anticipate the instant claims 1, 7-12 and 14-16 to the extent that the instant claims encompass the limitations of instant claims 18 and 19.  20
Regarding claim 20, it is noted that in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

In the instant case the ‘412 patent states in the abstract that the conjugates of the invention can be used for targeted treatment of cancer, autoimmune disease, and infectious disease, thus rendering obvious instant claim 20.

Claims1, 7-12, 14-16, 20 and 21 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/539,342 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘342 application anticipate the instant claims  to the extent that T is  cell binding ligand, dendrimer or liposome.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 7, 11, 12, 14-16, 20 and 21 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application 16/782,456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘456 application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643